Exhibit 10.14

Execution Copy

FOURTH AMENDMENT TO CREDIT AGREEMENT

EXECUTED by the parties hereto as of the 12th day of February, 2013.

 

AMONG:    VITRAN CORPORATION INC. and VITRAN EXPRESS CANADA INC., as Canadian
Borrowers    (the “Canadian Borrowers”) AND:    VITRAN CORPORATION, VITRAN
EXPRESS, INC., LAS VEGAS/L.A. EXPRESS, INC., VITRAN LOGISTICS CORP., VITRAN
LOGISTICS, INC., SHORTHAUL TRANSPORT CORPORATION and MIDWEST SUPPLY CHAIN, INC.,
as U.S. Borrowers    (collectively, the “U.S. Borrowers”, and together with the
Canadian Borrowers, the “Borrowers”) AND:    THE CANADIAN BORROWERS, THE U.S.
BORROWERS, CAN-AM LOGISTICS INC., VITRAN LOGISTICS LIMITED, EXPEDITEUR T.W.
LTEE, 1098304 ONTARIO INC., DONEY HOLDINGS INC., ROUT-WAY EXPRESS LINES LTD./LES
SERVICE ROUTIERS EXPRESS ROUT LTEE, 1277050 ALBERTA INC., SOUTHERN EXPRESS LINES
OF ONTARIO LIMITED, VITRAN ENVIRONMENTAL SYSTEMS INC., 0772703 B.C. LTD.,
1833660 ONTARIO INC. and VITRAN PROPERTIES USA, INC., as Guarantors   
(collectively, the “Guarantors”) AND:    JPMORGAN CHASE BANK, N.A., as
Administrative Agent    (the “Agent”) AND:    EACH OF THE FINANCIAL INSTITUTIONS
PARTY HERETO, as Lenders    (collectively the “Lenders”)

WHEREAS the Borrowers, the Guarantors, the Agent and the other Persons signatory
thereto have entered into a Credit Agreement dated as of November 30, 2011, as
amended by that certain First Amendment to Credit Agreement dated as of
December 29, 2011, and by that certain Second Amendment to Credit Agreement
dated as of October 10, 2012, and by that certain Third Amendment to Credit
Agreement dated as of December 28, 2012 (including all annexes, exhibits and
schedules thereto, as the same has been or may be further amended, modified,
restated, supplemented or replaced from time to time, collectively the “Credit
Agreement”);

AND WHEREAS the Borrower Representative has advised the Agent that Vitran
Express Canada Inc. and Vitran Corporation intend to enter into a share sale
transaction (the “Share Sale”) providing for the disposition of ten Loan
Parties, which comprise Vitran’s supply chain business unit, consisting of the
following Canadian Loan Parties, collectively referred to herein as the
“Canadian Supply Chain Companies”, namely Vitran Logistics Limited, Can-Am



--------------------------------------------------------------------------------

Logistics Inc., 1833660 Ontario Inc. (to be continued as Ace SCO Holdings Ltd.
and immediately thereafter converted to a B.C. ULC called Ace SCO Holdings ULC,
all prior to the date of such transaction), 1098304 Ontario Inc., 1277050
Alberta Inc. and 0772703 B.C. Ltd., and the following U.S. Loan Parties,
collectively referred to herein as the “U.S. Supply Chain Companies”, namely Las
Vegas/L.A. Express Inc., Vitran Logistics, Inc., Vitran Logistics Corp. and
Midwest Supply Chain, Inc., pursuant to a share purchase agreement dated on or
about the date hereof between Vitran Express Canada Inc., Vitran Corporation,
and Legacy SCO, Inc., on terms and conditions satisfactory to the Agent, acting
reasonably;

AND WHEREAS immediately prior to the Share Sale, certain of the Loan Parties
propose to undertaking a corporate reorganization as set out in Schedule “A”
hereto (the “Corporate Reorganization”);

AND WHEREAS the parties hereto have agreed to amend certain provisions of the
Credit Agreement, but, only to the extent and subject to the limitations set
forth in this Fourth Amendment to Credit Agreement (hereinafter this “Amendment
Agreement”) and without prejudice to the Agent’s and the Secured Parties’ other
rights;

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:

ARTICLE I – INTERPRETATION

 

1.1 All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (including, as
the case may be, as amended by the terms of this Amendment Agreement).

ARTICLE II – CONSENTS

 

2.1 Notwithstanding the requirements or restrictions set forth in the Credit
Agreement or any other Loan Document, including without limitation, Sections
5.2, 6.5, 6.8 and 6.9 of the Credit Agreement, the Agent and Lenders hereby
consent to steps 1 through 4 of the Corporate Reorganization.

 

2.2 Notwithstanding the requirements or restrictions set forth in the Credit
Agreement or any other Loan Document, including without limitation, Sections 6.5
and 6.9 of the Credit Agreement, the Agent and the Lenders hereby consent to the
Share Sale, provided that in addition to the conditions set out in Article IV
below, any Net Proceeds from the Share Sale that are received by or on behalf of
Vitran Express Canada Inc. or Vitran Corporation shall, immediately after being
received, be used to prepay the Obligations as set forth in Sections 2.11(c) and
(d) of the Credit Agreement, and any failure to prepay the Obligations with such
Net Proceeds shall constitute an Event of Default pursuant to paragraph (d) of
Article VIII of the Credit Agreement, provided however that the Loan Parties
shall not be required to use the Net Proceeds to cash collateralize Letters of
Credit issued pursuant to Section 2.6 or the EDC LC Facility.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III – AMENDMENTS

 

3.1 As of the Amendment Effective Date, Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

  (a) by deleting the definition of “Applicable Rate” in its entirety and
substituting the following therefor:

““Applicable Rate” means, for any day, (i) with respect to any Eurodollar Loan
or CDOR Rate Loan, the spread of 2.75% per annum, and (ii) with respect to any
CBFR Loan or Canadian Prime Rate Loan, the spread of 1.25% per annum, as the
case may be.”;

 

  (b) by deleting the definition of “Fixed Charge Coverage Trigger Period” in
its entirety.

 

  (c) by deleting the definition of “Maturity Date” in its entirety and
substituting the following therefor:

““Maturity Date” means the earliest of (i) November 30, 2014, (ii) if EBITDA as
of December 31, 2013, determined on a trailing six (6) month basis, is not
greater than $2,000,000, then May 31, 2014, and (iii) any date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.”;

 

  (d) by deleting the definition of “Revolving Commitment” in its entirety and
substituting the following therefore:

““Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender. The initial Aggregate Revolving Commitments total
$50,000,000.”;

 

  (e) by adding the following definition thereto in proper alphabetical order:

““Canadian Supply Chain Companies” means Vitran Logistics Limited, Can-Am
Logistics Inc., 1833660 Ontario Inc. (to be continued as Ace SCO Holdings Ltd.
and immediately thereafter converted to a B.C. ULC called Ace SCO Holdings ULC,
all prior to the date of the Share Sale), 1098304 Ontario Inc., 1277050 Alberta
Inc. and 0772703 B.C. Ltd.”

 

  (f) by adding the following definition thereto in proper alphabetical order:

““Loan Commitment Conditions” has the meaning assigned to such term in
Section 4.2.”;

 

- 3 -



--------------------------------------------------------------------------------

  (g) by adding the following definition thereto in proper alphabetical order:

““Share Sale” means the Prepayment Event whereby ten Loan Parties which comprise
Vitran’s supply chain business unit, consisting of the Canadian Supply Chain
Companies and the U.S. Supply Chain Companies, were disposed of pursuant to a
share purchase agreement between Vitran Express Canada Inc., Vitran Corporation,
and Legacy SCO, Inc.”; and

 

  (h) by adding the following definition thereto in proper alphabetical order:

““U.S. Supply Chain Companies” means Las Vegas/LA Express Inc., Vitran
Logistics, Inc., Vitran Logistics Corp. and Midwest Supply Chain, Inc.”

 

3.2 As of the Amendment Effective Date, Subsection 2.6(c) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that,
notwithstanding the foregoing, any Letter of Credit with a one year term that
ends later than five Business Days prior to the Maturity Date, shall be
permitted to expire at the end of its current term (with no further rollover,
extension, or ‘evergreen’ capability), on the condition that (i) no later than
five Business Days prior to the Maturity Date, the applicable Borrower has
deposited in an account with the Administrative Agent, for the benefit of the
U.S. Lenders or Canadian Lenders, as applicable, an amount in cash equal to 105%
of the LC Exposure under such Letter of Credit, and (ii) the applicable Borrower
has provided the Agent with evidence satisfactory to the Agent that no further
rollover, extension, or ‘evergreen’ capability is permitted under such Letter of
Credit which could provide for the expiry thereof beyond the end of its current
term”.

 

3.3 As of the Amendment Effective Date, Subsection 2.9(c)(i) of the Credit
Agreement is hereby amended by deleting the reference to $85,000,000 and
replacing it with “$50,000,000”.

 

3.4 As of the Amendment Effective Date, Subsection 2.9(e) of the Credit
Agreement is hereby amended by adding the following at the beginning thereof:

“Subject to the approval of the Administrative Agent, in its sole discretion,”.

 

3.5 As of the Amendment Effective Date, Subsection 2.9(f) of the Credit
Agreement is hereby amended by deleting the reference to “$115,000,000” and
replacing it with “$80,000,000”.

 

3.6 As of the Amendment Effective Date, Article IV of the Credit Agreement is
hereby amended by adding the following new Section 4.2, and all existing
references to Section 4.2 in the Credit Agreement shall be adjusted accordingly
to refer to Section 4.3:

 

- 4 -



--------------------------------------------------------------------------------

“4.2 Additional Loan Conditions. As of the Amendment Effective Date (as such
term is defined in the Fourth Amendment to Credit Agreement dated as of
February 12, 2013), and notwithstanding any other provision in this Agreement or
in any other Loan Documents, the obligations of the Lenders to make any Loans or
Revolving Loans (including Canadian Revolving Loans and U.S. Revolving Loans) or
any other advances or products under this Agreement, other than Letters of
Credit (pursuant to Section 2.6), Banking Services, and Protective Advances
(made at the discretion of the Agent) shall not become effective until the date
on which the Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that: (i) cash on hand for each of the Loan Parties is
zero, (ii) there are no Net Proceeds from the Share Sale remaining to the
account of any of the Loan Parties, and (iii) EBITDA on a trailing six (6) month
basis is greater than $2,000,000 (together, the “Loan Commitment Conditions”).”.

 

3.7 As of the Amendment Effective Date, Section 5.1 of the Credit Agreement is
hereby amended as follows:

 

  (a) by deleting the words “(or, if a Fixed Charge Coverage Trigger Period
exists, under clause (c) above)” from Subsection 5.1(d);

 

  (b) by deleting the words “and, when a Fixed Charge Coverage Trigger Period
Exists, demonstrating compliance with Section 6.13,” from Subsection 5.1(d);

 

  (c) by adding the following new Subsection 5.1(u) to the end thereof as
follows:

“(u) immediately following the consummation of the Share Sale but prior to
payment of the dividend permitted by Section 6.8(a)(iv), with all of the Loan
Parties’ indebtedness, liabilities and obligations current in the ordinary
course of business of the Loan Parties (including the prepayment in full of the
Obligations (excluding, for greater certainty, prepaying or cash collateralizing
Letters of Credit issued pursuant to Section 2.6 or the EDC LC Facility) owing
and outstanding), the Borrowers’ aggregate cash on hand shall not be less than
$50,000,000.”.

 

3.8 As of the Amendment Effective Date, Section 6.12 of the Credit Agreement is
hereby amended by deleting the reference to $20,000,000 and replacing it with
“$9,000,000”.

 

3.9 As of the Amendment Effective Date, Subsection 6.8(a) of the Credit
Agreement is hereby amended by adding the following new Subsection (iv) to the
end thereof:

“(iv) Vitran is permitted to make a one-time distribution of dividends at the
rate of $0.50 per share in respect of its common shares, provided that (i) the
aggregate amount paid out does not exceed $8,300,000, and (ii) such distribution
is not made from the proceeds of a Revolving Loan.”.

 

3.10 As of the Amendment Effective Date, Article VI of the Credit Agreement is
hereby amended by deleting Section 6.13, and the numbering of all remaining
sections in Article VI shall be adjusted accordingly.

 

- 5 -



--------------------------------------------------------------------------------

3.11 As of the Amendment Effective Date, Article VI of the Credit Agreement is
hereby amended by adding the following new Section 6.16 to the end thereof:

“6.16 EBITDA Test. Once the Loan Commitment Conditions have been met, the Loan
Parties will maintain at all times EBITDA, calculated on a rolling six-month
basis and tested at the end of each month, of not less than $2,000,000.”.

 

3.12 As of the Amendment Effective Date, Exhibit C of the Credit Agreement is
hereby amended by deleting paragraph 5 thereof in its entirety, and adjusting
the remaining paragraph numbering accordingly.

 

3.13 As of the Amendment Effective Date, the Revolving Commitment Schedule to
the Credit Agreement is hereby deleted and replaced, in its entirety, by the
Revolving Commitment Schedule attached hereto as Schedule “B”.

 

3.14 As of the Amendment Effective Date, the Credit Agreement is hereby amended
and modified in accordance with the provisions set out herein, and shall be read
in its entirety in the form attached hereto as Schedule “C”.

ARTICLE IV – CONDITIONS TO EFFECTIVENESS

 

4.1 This Amendment Agreement shall become effective upon satisfaction of the
following conditions precedent (the date of satisfaction of all such conditions
being referred to herein as the “Amendment Effective Date”):

 

  (a) the Borrowers, each other Loan Party and all of the Lenders delivering to
the Agent eight (8) originally executed copies of this Amendment Agreement;

 

  (b) the Share Sale shall be consummated concurrently with effectiveness of
this Amendment Agreement, on terms and conditions satisfactory to the
Administrative Agent, acting reasonably;

 

  (c) the Agent has been provided with satisfactory evidence that immediately
following the Share Sale and the prepayment of the Obligations contemplated by
Section 2.1 hereof (excluding, for greater certainty, prepaying or cash
collateralizing Letters of Credit issued pursuant to Section 2.6 or the EDC LC
Facility), aggregate cash on hand for all the Borrowers will not be less than
$50,000,000;

 

  (d) receipt by the Agent from the Borrower Representative of the following
amendment fees, representing ten basis points (0.10%) of the Aggregate Revolving
Commitments divided on a pro rata basis among the Lenders, which fees are paid
in consideration for the amendments provided herein and shall be fully earned,
due and payable on the date hereof:

 

  (i) to JPMorgan Chase Bank, N.A. an amendment fee of US$20,000;

 

  (ii) to Royal Bank of Canada an amendment fee of US$17,500;

 

- 6 -



--------------------------------------------------------------------------------

  (iii) to Fifth Third Bank an amendment fee of US$7,500; and

 

  (iv) to Export Development Canada an amendment fee of US$5,000;

 

  (e) receipt by the Agent from the Borrower Representative of monthly pro forma
financial projections for the 2013 fiscal year end and each quarter of the 2014
fiscal year, each of which shall include quarterly cash flow projections and
Borrowing Base forecasts, and the Agent’s satisfaction with the foregoing; and

 

  (f) receipt by the Agent from the Borrowers of Borrowing Base Certificates
which calculate the Aggregate Borrowing Base, the U.S. Borrowing Base, and the
Canadian Borrowing Base, and supporting information in connection therewith,
with all data based on the Borrowing Base Certificates most recently delivered
in accordance with the Credit Agreement and updated on a pro forma basis to give
effect to the Share Sale.

 

4.2 Notwithstanding Section 4.1 hereof, the consent to the Corporate
Reorganization contained in Section 2.1 shall become effective upon execution of
this Amendment Agreement by the Lenders.

ARTICLE V – REPRESENTATIONS AND WARRANTIES

 

5.1 Each Borrower and each other Loan Party warrants and represents to the Agent
and the Secured Parties that the following statements are true, correct and
complete:

 

  (a) Authorization, Validity, and Enforceability of this Amendment Agreement.
Each Loan Party has the corporate power and authority to execute and deliver
this Amendment Agreement and to perform the Credit Agreement. Each Loan Party
has taken all necessary corporate action (including, without limitation,
obtaining approval of its shareholders if necessary) to authorize its execution
and delivery of this Amendment Agreement and the performance of the Credit
Agreement. This Amendment Agreement has been duly executed and delivered by each
Loan Party and this Amendment Agreement and the Credit Agreement constitute the
legal, valid and binding obligations of each Loan Party, enforceable against
each of them in accordance with their respective terms without defence,
compensation, setoff or counterclaim. Each Loan Party’s execution and delivery
of this Amendment Agreement and the performance by each Loan Party of the Credit
Agreement do not and will not conflict with, or constitute a violation or breach
of, or constitute a default under, or result in the creation or imposition of
any Lien upon the property of any Loan Party by reason of the terms of (a) any
contract, mortgage, hypothec, Lien, lease, agreement, indenture, or instrument
to which any Loan Party is a party or which is binding on any of them, (b) any
requirement of law applicable to any Loan Party, or (c) the certificate or
articles of incorporation or amalgamation or association or bylaws or memorandum
of association or articles of association of any Loan Party.

 

- 7 -



--------------------------------------------------------------------------------

  (b) Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental authority or other person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against any Loan
Party of this Amendment Agreement or the Credit Agreement except for such as
have been obtained or made and filings required in order to perfect and render
enforceable the Agent’s Liens.

 

  (c) Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in the Credit Agreement and the other
Loan Documents are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date (other than in respect of any
information contained in the Schedules attached to this Amendment Agreement), in
which case they were true, correct and complete in all material respects on and
as of such earlier date.

 

  (d) Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment
Agreement that would constitute a Default or an Event of Default.

 

  (e) Security. All security delivered to or for the benefit of the Agent on
behalf of the Secured Parties pursuant to the Credit Agreement and the other
Loan Documents remain in full force and effect and secure all obligations of the
Borrowers and the other Loan Parties purported to being secured thereby,
including, under the Credit Agreement and the other Loan Documents.

ARTICLE VI – RELEASE

 

6.1

The Agent is hereby authorized by the Lenders to, and the Agent shall, deliver
to the Borrowers (i) written confirmation addressed to the Borrowers, the
Canadian Supply Chain Companies, the U.S. Supply Chain Companies, the purchasers
under the Share Sale and, if requested by such purchasers, any providers of
financing to such purchasers in connection with the Share Sale that, as of the
date of the consummation of the Share Sale, the Agent (a) releases the Canadian
Supply Chain Companies and the U.S. Supply Chain Companies from any Loan
Guaranty, Canadian Guarantee or U.S. Guarantee, as applicable, (b) releases the
Canadian Supply Chain Companies and the U.S. Supply Chain Companies from the
Canadian Security Agreement, the U.S. Security Agreement and any other security
granted by any of them pursuant to or in connection with the Credit Agreement,
as applicable, (c) undertakes to discharge, or authorizes the Borrowers, the
purchasers under the Share Sale or their respective counsel to discharge, any
registrations under the PPSA or the UCC made against the Canadian Supply Chain
Companies and the U.S. Supply Chain Companies, and (d) undertakes to execute any
additional documents or do any additional things as may be reasonably requested
by the Borrowers or the purchasers under the Share Sale in furtherance of (a),
(b) and (c) above, and (ii) concurrently with the release of such guarantees and
security, all original Pledged Collateral (as defined in the Canadian Security
Agreement and the U.S. Security

 

- 8 -



--------------------------------------------------------------------------------

  Agreement) in respect of the Canadian Supply Chain Companies and the U.S.
Supply Chain Companies in the possession of the Agent, including without
limitation, the original share certificates representing shares in the capital
of the Canadian Supply Chain Companies and the U.S. Supply Chain Companies and
the related stock transfer powers of attorney, shall be delivered to the
Borrowers or as they may otherwise direct in writing.

ARTICLE VII – MISCELLANEOUS

 

7.1 Each Borrower (i) reaffirms its Obligations under the Credit Agreement and
the other Loan Documents to which it is a party, and (ii) agrees that the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect, except as amended hereby, and are hereby ratified and
confirmed. The other Loan Parties (i) consent to and approve the execution and
delivery of this Amendment Agreement by the parties hereto, (ii) agree that this
Amendment Agreement does not and shall not limit or diminish in any manner the
obligations of the Loan Parties under their guarantees (collectively, the
“Guarantees”) and that such obligations would not be limited or diminished in
any manner even if such Loan Parties had not executed this Amendment Agreement,
(iii) agree that this Amendment Agreement shall not be construed as requiring
the consent of such Loan Parties in any other circumstance, (iv) reaffirm each
of their obligations under the Guarantees and the other Loan Documents to which
they are a party, and (v) agree that the Guarantees and the other Loan Documents
to which they are a party remain in full force and effect and are hereby
ratified and confirmed.

 

7.2 Nothing contained in this Amendment Agreement or any other communication
between the Agent and/or the Secured Parties and the Borrowers (or any other
Loan Party) shall be a waiver of any other present or future violation, Default
or Event of Default under the Credit Agreement or any other Loan Document
(collectively, “Violations”). Similarly, nothing contained in this Amendment
Agreement shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Agent’s or the Secured Parties’
right at any time to exercise any right, privilege or remedy in connection with
the Credit Agreement or any other Loan Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect of the
non-conformity to any representation, warranty or covenant contained in any Loan
Document), (ii) except as specifically provided in Article II hereof, amend or
alter any provision of the Credit Agreement or any other Loan Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of the Borrowers or any other Loan Party under
the Loan Documents or any right, privilege or remedy of the Agent or the Secured
Parties under the Credit Agreement or any other Loan Document or any other
contract or instrument with respect to Violations. Nothing in this Amendment
Agreement shall be construed to be a consent by the Agent or the other Secured
Parties to any Violations.

 

7.3 Save as expressly set forth in this Amendment Agreement, (i) no additional
waiver, consent or amendment in respect of any other term, condition, covenant,
agreement or any other aspect of the Credit Agreement is intended or implied,
and (ii) all other terms and conditions of the Credit Agreement remain in full
force and effect. All other Loan Documents remain in full force and effect.

 

- 9 -



--------------------------------------------------------------------------------

7.4 All costs incurred by the Agent in preparing this Amendment Agreement
(including all external legal fees incurred by the Agent) shall be on the
account of the Borrowers, and shall form part of the Secured Obligations.

 

7.5 This Amendment Agreement shall be interpreted and the rights and liabilities
of the parties hereto shall be determined in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

 

7.6 This Amendment Agreement may be executed in original, facsimile and/or other
electronic means counterparts and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

[the following pages are the signature pages]

 

- 10 -



--------------------------------------------------------------------------------

The parties have executed this Amendment Agreement as of the date first above
written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/S/ RANDY ABRAMS

  Name:   Randy Abrams   Title:   Authorized Officer JPMORGAN CHASE BANK, N.A.,
TORONTO BRANCH, as Canadian Administrative Agent By:  

/S/ AUGGIE MARCHETTI

  Name:   Auggie Marchetti   Title:   Senior Vice President & Region Manager

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH,

as a Canadian Lender By:  

/S/ AUGGIE MARCHETTI

  Name:   Auggie Marchetti   Title:   Senior Vice President & Region Manager By:
 

 

  Name:     Title:   ROYAL BANK OF CANADA, as a Canadian Lender By:  

/S/ J PATCHELL

  Name:   J. Patchell   Title:   Attorney-in-fact By:  

/S/ MICHAEL PETERSEN

  Name:   Michael Petersen   Title:   Attorney-in-fact FIFTH THIRD BANK, as a
Canadian Lender By:  

/S/ MAURO SPAGNOLO

  Name:   Mauro Spagnolo   Title:   Managing Director & Principal Officer By:  

 

  Name:     Title:   EXPORT DEVELOPMENT CANADA, as a Canadian Lender By:  

/S/ SHEILA BANNING

  Name:   Sheila Banning   Title:   Asset Manager By:  

/S/ KEVIN SKILLITER

  Name:   Kevin Skilliter   Title:   Sr. Asset Manager

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender By:  

/S/ RANDY ABRAMS

  Name:   Randy Abrams   Title:   Authorized Officer By:  

 

  Name:     Title:   ROYAL BANK OF CANADA, as a U.S. Lender By:  

/S/ J PATCHELL

  Name:   J. Patchell   Title:   Attorney-in-fact By:  

/S/ MICHAEL PETERSEN

  Name:   Michael Petersen   Title:   Attorney-in-fact FIFTH THIRD BANK, as a
U.S. Lender By:  

/S/ WILLIAM J. KRUMMEN

  Name:   William J. Krummen   Title:   Vice President By:  

 

  Name:     Title:   EXPORT DEVELOPMENT OF CANADA, as a U.S. Lender By:  

/S/ SHEILA BANNING

  Name:   Sheila Banning   Title:   Asset Manager By:  

/S/ KEVIN SKILLITER

  Name:   Kevin Skilliter   Title:   Sr. Asset Manager

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

VITRAN CORPORATION INC., as a Canadian Borrower and as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   President & Chief Executive Officer By:  

 

  Name:     Title:   VITRAN EXPRESS CANADA INC., as a Canadian Borrower and as a
Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   VITRAN CORPORATION, as a U.S. Borrower and as a Guarantor
By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   VITRAN EXPRESS, INC., as a U.S. Borrower and as a Guarantor
By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

LAS VEGAS/L.A. EXPRESS, INC., as U.S. Borrower and as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   VITRAN LOGISTICS CORP., as a U.S. Borrower and as a
Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   VITRAN LOGISTICS, INC., as a U.S. Borrower and as a
Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   SHORTHAUL TRANSPORT CORPORATION, as a U.S. Borrower and as
a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

MIDWEST SUPPLY CHAIN, INC., as a U.S. Borrower and as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   CAN-AM LOGISTICS INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   President By:  

 

  Name:     Title:   VITRAN LOGISTICS LIMITED, as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   EXPEDITEUR T.W. LTEE, as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

1098304 ONTARIO INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   President By:  

 

  Name:     Title:   DONEY HOLDINGS INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS
ROUT LTEE, as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   1277050 ALBERTA INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

SOUTHERN EXPRESS LINES OF ONTARIO LIMITED, as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

VITRAN ENVIRONMENTAL SYSTEMS INC.,

as a Guarantor

By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   President By:  

 

  Name:     Title:   0772703 B.C. LTD., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:   1833660 ONTARIO INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   President By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

VITRAN PROPERTIES USA, INC., as a Guarantor By:  

/S/ RICHARD E. GAETZ

  Name:   Richard E. Gaetz   Title:   Chief Executive Officer By:  

 

  Name:     Title:  

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

SCHEDULE A

CORPORATE REORGANIZATION MEMO

 

- Signature Pages to Fourth Amendment to Credit Agreement -



--------------------------------------------------------------------------------

SCHEDULE B

REVOLVING COMMITMENT SCHEDULE

 

Lender

   Canadian
Commitment      U.S. Commitment      Revolving
Commitment      Applicable Percentage of
Aggregate Revolving
Commitments  

JPMorgan Chase Bank, N.A., Toronto Branch1

   $ 6,000,000       $ 14,000,000       $ 20,000,000         40 % 

Royal Bank of Canada2

   $ 5,250,000       $ 12,250,000       $ 17,500,000         35 % 

Fifth Third Bank3

   $ 2,250,000       $ 5,250,000       $ 7,500,000         15 % 

Export Development Canada4

   $ 1,500,000       $ 3,500,000       $ 5,000,000         10 %    

 

 

    

 

 

    

 

 

    

 

 

 

Total

   $ 15,000,000       $ 35,000,000       $ 50,000,000         100.00 %    

 

 

    

 

 

    

 

 

    

 

 

 

The U.S. Commitment and Canadian Commitment are subfacilities of the Revolving
Commitment and are not in addition to the Revolving Commitment.

 

1 

U.S. Loans will be funded through JPMorgan Chase Bank, N.A.

2 

U.S. Loans will be funded through Royal Bank of Canada.

3 

U.S. Loans will be funded through Fifth Third Bank.

4 

U.S. Loans will be funded through Export Development Canada.



--------------------------------------------------------------------------------

SCHEDULE C

FORM OF AMENDED AND RESTATED CREDIT AGREEMENT